UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM10-Q (Mark One) ☒ QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 OR ☐ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 1-36039 YuMe, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware 27-0111478 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 1204 Middlefield Road, Redwood City, CA (Address of Principal Executive Offices) (Zip Code) (650) 591-9400 (Registrant’s Telephone Number,Including Area Code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes ☒ No  Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T during the preceding 12 months (or for such shorter time period that the registrant was required to submit and post such files).Yes ☒ No  Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler  Acceleratedfiler Non-acceleratedfiler☒ (Do not check if a smaller reporting company) Smallerreportingcompany  Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes  No ☒ As of April 30, 2014, there were 32,371,350 shares of the Registrant’s common stock outstanding. YuMe, Inc. FORM 10-Q Table of Contents PART I. FINANCIAL INFORMATION Page Item1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets as of March 31, 2014 and December 31, 2013 1 Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2014 and 2013 2 Condensed Consolidated Statements of Comprehensive Loss for the Three Months Ended March 31, 2014 and 2013 3 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2014 and 2013 4 Notes to Condensed Consolidated Financial Statements 5 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item3. Quantitative and Qualitative Disclosures About Market Risk 24 Item4. Controls and Procedures 25 PART II. OTHER INFORMATION Item1. Legal Proceedings 26 Item1A. Risk Factors 26 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 44 Item 3. Defaults upon Senior Securities 44 Item 4. Mine Safety Disclosures 44 Item 5. Other Information 44 Item6. Exhibits 45 Signature 46 PARTI. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS YuMe, Inc. CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share amounts) As of March 31, 2014 As of December 31, 2013 (Unaudited) Assets Current assets: Cash and cash equivalents $ $ 42,626 Marketable securities Accounts receivable, net Prepaid expenses and other current assets Total current assets Marketable securities, long-term Property, equipment and software, net Goodwill Intangible assets, net Restricted cash Deposits and other assets Total assets $ $ Liabilities and stockholders’ equity Current liabilities: Accounts payable $ $ Accrued digital media property owner costs Accrued liabilities Deferred revenue Capital leases, current Total current liabilities Capital leases, non-current 8 22 Other long-term liabilities Deferred tax liability Total liabilities Commitments and contingencies (
